Citation Nr: 1604319	
Decision Date: 02/05/16    Archive Date: 02/11/16

DOCKET NO.  15-25 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bladder cancer, to include as due to herbicide exposure.

2.  Entitlement to an increased rating for low back disability, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for plantar callus and bone spur of the left foot, currently evaluated as noncompensable.

4.  Entitlement to an increased rating for right knee disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse (M.O.)


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from September 1958 to November 1962 and from November 1962 to May 1980.

These matters come before the Board of Veterans' Appeals (Board) from a May 2013 rating decision (increased ratings) of the Department of Veterans Affairs (VA), Regional Office (RO) in Cleveland, Ohio and a February 2014 rating decision (bladder cancer) of the VARO in Indianapolis, Indiana.  

In December 2015, the Veteran and a witness testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to increased ratings for low back disability, plantar callus and bone spur of the left foot, and right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran was diagnosed with bladder cancer in 2012, more than 30 years after separation from service.

2.  The most probative clinical evidence is against a finding that the Veteran's bladder cancer is causally related to active service, to include service in Vietnam. 

3.  Presumptive service connection is not warranted for bladder cancer.


CONCLUSION OF LAW

The criteria for service connection for bladder cancer have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Notice was provided in September 2015 and the claim was readjudicated in the October 2015 statement of the case.   

VA has a duty to assist the appellant in the development of the claim.  The claims file includes service treatment records (STRs), post service medical records, and the statements of the Veteran in support of the claim.  

The claims file also includes a January 2013 Formal Finding of Unavailability of STRs for the period of September 1958 through November 20, 1962.  

The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain. 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that an adequate opinion has been obtained.  
 
The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some "chronic diseases," whether as shown during service or manifest to a compensable degree within a presumptive window following service, presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The term "chronic disease,", applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   Malignant tumors are included on that list. 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).   

Presumptive service connection - herbicide exposure

VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met. 38 C.F.R. § 3.309(e).  A Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a).  

If a Veteran was exposed to an herbicide agent during active service, certain specific diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied:  Bladder cancer is not among those diseases.  38 C.F.R. § 3.309(e).  

Where the evidence does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Analysis

The Board has reviewed all of the evidence in the Veteran's claim file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran was diagnosed with bladder cancer in 2012.  He contends that it is due to exposure to Agent Orange in service.  Bladder cancer is not a disease for which presumptive service connection is warranted under 38 C.F.R. § 3.309.

The Veteran contends that he served in Vietnam from 1967 to 1968.  The Veteran's DD 214 reflects that he was awarded the Vietnam Service Medal, the Republic of Vietnam Campaign Medal, and the Republic of Vietnam Corss of Gallantry with Palm.  For purposes of this decision, the Board will assume that he had service in Vietnam during the requisite time period for presumed exposure to herbicides. 

Despite presumed exposure to an herbicide agent, presumptive service connection under 38 C.F.R. § 3.307(a)(6) is not warranted.  Service connection is only warranted on this presumptive basis for a specific list of diseases set forth under 38 C.F.R. § 3.309(e); bladder cancer is not among the specific diseases.  VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  The evidence does not support a finding that the Veteran has a disease for which presumptive service connection is warranted.

When in-service exposure to herbicides has been established, and a veteran's claimed disease is not a presumptive disease listed under 38 C.F.R. § 3.309(e), as in this case, direct service connection must still be considered.

A veteran may establish the nexus element of service connection in such instances by either showing that the disease actually occurred in service or by providing medical evidence of a nexus between the disease and in-service herbicide exposure, or any other in-service event. 

October 2012 correspondence from Dr. Ramsey of "Urology of Indiana" reflects that the Veteran has been diagnosed with high-grade papillary urothelial carcinoma without invasion of muscularis, consistent with the clinical picture of carcinoma in situ.  Dr. Ramsey stated in pertinent part, that the Veteran had a "documented diagnosis of transitional cell carcinoma of the bladder which is at least as likely as not related etiologically to exposure to Agent Orange."  Dr. Ramsey did not provide any adequate rationale.

An October 2013 VA examination report reflects that even if the Veteran had urethritis in service, when he was young and in active duty, it is less likely than not to be the cause of his bladder cancer many years later (diagnosed when the Veteran was age 75), and more than 30 years after separation from service.  The examiner stated that "there is no reasonable medical connection between these events.  The examiner noted that he could not find a specific diagnosis of urethritis in service, but even if the Veteran had urethritis in service, there would be no reasonable connection between urethritis in service and bladder cancer decades later. 

A May 2015 VA medical opinion, offered based on a review of the records, reflects that it is less likely than not that the Veteran's bladder cancer is due to service because bladder cancer is not a presumptive condition for Agent Orange exposure.  The RO requested an additional opinion because the May 2015 opinion did not provide a medical basis.  An August 2015 VA report reflects the opinion of the clinician that the Veteran's bladder cancer is less likely as not due to service.  The clinician noted that there is inadequate and insufficient evidence to determine whether there exists an association between Agent Orange and bladder cancer.  She also stated as follows:

[The Veteran] was (possibly) exposed to Agent Orange in Vietnam in the late 1960's and developed bladder cancer in 2012; this approx. 43-44 year time span does not support a causal link.  Risk factors for developing bladder cancer including smoking history, increasing age, being white and male.  Possible exposure to chemicals can be another risk. He has a smoking history; he reports stopping smoking in approx. 1980- his demographics do place him at increased risk of this type of cancer. 

Based on the clinician's review of the record and the risk factors, to include chemical exposure, for developing bladder cancer, the clinician found that the Veteran's exposure to Agent Orange was less likely to be the cause of his bladder cancer, and noted that he had other known risk factors.  In essence, the clinician found that other risk factors outweighed the risk of chemical (herbicide) exposure in service.

With regard to smoking, the evidence reflects that the Veteran has a prior history of smoking.  Although an August 2006 VA record reflects that the Veteran never smoked, a July 2006 VA record reflects that he reported that he had quit smoking 20 years earlier, in in approximately 1986, and a July 2010 VA record reflects that he reported that he quit smoking 30 years earlier, or in approximately 1980. 

The probative value of medical opinions is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator. Guarneri v. Brown, 4 Vet. App. 467, 470-71 (1993).  There is no requirement that additional evidentiary weight be given to the opinion of a medical provider who treats a veteran; courts have repeatedly declined to adopt the "treating physician rule." See White v. Principe, 243 F.3d 1378, 1381 (Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993). 
 
The private medical opinion does not include any rationale, to include the Veteran's risk factors or pertinent history; thus, it has little, if any, probative value.  The VA examiner did consider the Veteran's risk factors and provided a rationale.  Thus, the Board finds that the VA opinion is more probative than the private opinion and lay statements.  

The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of cancer.  The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

The STRs are negative for treatment for, or a diagnosis of, bladder cancer.  His reports of medical history reflect that he denied such possible symptoms such as blood in the urine and/or painful urination. (See e.g. 1967, 1971, and 1980 reports.) 

The earliest clinical symptoms were more than 30 years after separation from service, and more than 40 years after service in Vietnam.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The probative VA clinical opinions are against a finding that service connection is warranted.  
 
As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

ORDER

Entitlement to service connection for bladder cancer, to include as due to herbicide exposure, is denied.


REMAND

The most recent VA examination reports for the low back, left foot and right knee disabilities are from 2012.  At the December 2015 Board hearing, the Veteran testified that his disabilities have worsened.  The Veteran is competent to state that he has pain and tingling.  The Board finds that the Veteran should be scheduled for examinations to determine the current extent of his disabilities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following action:

 (This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for his back, left foot or right knee since June 2015.  After securing the necessary release, take all appropriate action to obtain these records.

2.  After completion of the foregoing, schedule the Veteran for a VA examination(s) to detriment the current extent of his service-connected back disability (to include whether he has radiculopathy), right knee disability, and plantar callus and bone spur of the left foot disability. 

The examiner is requested to delineate all symptomatology associated with, and the current severity of, the low back, right knee and left foot.  The appropriate Disability Benefits Questionnaires (DBQs) should be filled out for this purpose, if possible. 

3.  Following completion of the above, readjudicate the issues on appeal.  If a benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



Department of Veterans Affairs


